People ex rel. Bark v Sheriff of Suffolk County (2015 NY Slip Op 04578)





People ex rel. Bark v Sheriff of Suffolk County


2015 NY Slip Op 04578


Decided on May 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-04398	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Peter Bark, on behalf of Nancy Vargas, petitioner, 
vSheriff of Suffolk County, et al., respondents. Peter Bark, Huntington, N. Y., petitioner pro se.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVincenzo of counsel) for respondents.
Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 00917/15.

ADJUDGED that the writ is sustained, without costs or disbursements, bail is reduced to the sum of $15,000 which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $7,500 as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $15,000 or has deposited the sum of $7,500 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court
May 29, 2015